Citation Nr: 0624554	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  02-11 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability, 
including as secondary to a service-connected cervical spine 
disability. 

2.  Entitlement to an increased rating for a cervical spine 
disability, currently evaluated as 20 percent disabling.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had periods of active service from May 1979 to 
August 1979 and from January 1981 to October 1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal of November 2001 and February 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

The issue of entitlement to an increased rating for a 
cervical spine disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claim being decided.  

2.  The veteran does not have a back disability that is 
related to service or a service-connected cervical spine 
disability. 


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service and is not proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in January 2004, May 2004, April 2005 and 
March 2006, VA notified the veteran of the information and 
evidence needed to substantiate and complete the claim being 
decided, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letters also generally 
advised the veteran to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The veteran was provided notice regarding 
the elements of a claim that a disability was caused by a 
service-connected disability and the evidence needed to 
substantiate such a claim in the January 2004 letter.  In the 
March 2006 letter, the RO provided additional notice 
regarding the granting of a disability rate and effective 
date, as is now required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was not provided with notice until 
after the initial unfavorable rating decision in February 
2002.

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating actions 
upon which this appeal is based.  The Board specifically 
finds that the veteran was not prejudiced by the post-AOJ 
decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate his claim.  Also, a supplemental statement of 
the case was issued subsequent to the most recent notice, 
making all notices pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  VA has thus 
done everything reasonably possible to notify and to assist 
the veteran and no further action is necessary to meet the 
requirements of the VCAA.

II.  Analysis of Claim

A.  Procedural

The RO initially denied the veteran service connection for a 
back disability on a direct basis in a February 2002 rating 
decision.  Thereafter and in a timely manner, the veteran 
expressed disagreement with the RO's decision.  In an undated 
letter sent in response, the RO directed the veteran to 
disregard the February 2002 rating decision and informed him 
that it had decided his claim prematurely.  The RO indicated 
that it did not accept his notice of disagreement, but 
instead reopened his claim.  In August 2002, the veteran 
acknowledged that he had received this notice.  

In a March 2005 rating decision, the RO reopened the 
veteran's claim and then analyzed it on its merits based 
solely on the theory that the veteran's back disability 
developed secondary to his service-connected neck disability.  
In light of the history of the claim, however, the veteran 
did not need to submit new and material evidence to reopen 
his claim.  Rather, the February 2002 rating decision never 
became final.  

Given that the veteran's back claim has been pending since 
2001 and the RO has  decided it on both direct and secondary 
bases, the Board too will consider it pursuant to both 
theories.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. 
Cir. 2000).

B.  Merits

The veteran alleges that he has a back disability directly 
related to injuries sustained from in-service parachute 
jumps, forced marching with a full backpack, running and/or 
general Army training, or that he developed such disability 
from his service-connected neck disability.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  When considering 
whether to grant service connection for a disability, VA 
shall consider all information and lay and medical evidence 
of record in a case.  See 38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.303(a).  Service connection is established by showing 
that the veteran sustained a service injury or disease, that 
he developed a chronic disability and that the service injury 
or disease proximately resulted in the disability.  See, 
e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Service connection may 
also be granted for a disability which is caused by a 
service-connected disability.  See 38 C.F.R. § 3.310.

Post-service medical records, including magnetic resonance 
imaging (MRI), confirm that the veteran currently has a back 
disability.  These records indicate that the veteran 
experiences low back pain which radiates down both legs.  In 
September 2001, a private physician attributed this pain to 
lumbar spondylosis and noted that there was no evidence of 
disk herniation or nerve root impingement.  The question thus 
becomes whether this back disability is related to service.

The veteran's service medical records contain evidence of a 
neck injury, but not evidence showing in-service back 
complaints.  The veteran's September 1986 service examination 
done upon discharge from the Army does not indicate that the 
veteran had any back pain or injury.  

In March 2005, the veteran underwent a VA medical 
examination.  The veteran related to the examiner that his 
low back pain began in 2003.  The veteran stated that he was 
getting into his truck and his "back popped."  The veteran 
reported that his back pain was constant.  The examiner 
opined that there was no causal relationship between the neck 
and lower back disabilities.  The examiner found that the 
September 2001 MRI did not indicate that the veteran had 
degenerative disk disease, but rather disk desiccation due to 
the aging process.  The examiner noted that the changes to 
the back were particularly expected as part of the aging 
process in an individual with a history of heavy lifting, 
such as the veteran.  

In May 2005, a private physician wrote that the veteran had 
long standing complaints of back pain, with x-rays showing 
degenerative changes.  The private physician noted that these 
findings were consistent with the veteran's contention that 
his back disability was the result of a parachute jump.  He 
further noted that the parachute jump injury was as likely as 
not the reason for the claimed back disability.

The veteran underwent an additional VA medical spine 
examination in March 2006 by the same examiner who had 
performed the veteran's March 2005 examination.  The examiner 
confirmed the opinion that there was no connection between 
the veteran's service-connected cervical spine disability and 
his back disability.  The examiner further opined that there 
was no connection between the veteran's parachute jumps 
during service and his back disability.

The Board, therefore, is presented with contradictory 
evidence, with one medical opinion that indicates that there 
is a nexus between the veteran's service (or a service-
connected disability) and his back disability and two medical 
opinions written by the same individual that rule out such a 
nexus.  

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Although the Board may 
not ignore the opinion of a physician, it is free to discount 
the credibility of a physician's statement.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another physician's 
opinion depending on factors such as reasoning employed by 
the physician.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).

In this case, the Board assigns greater evidentiary weight to 
the VA examiner's opinions.  Such opinions are based on a 
review of the claims file and supported by rationale, 
including a discussion of alternative reasons the veteran 
developed a back disability.  The private medical opinion, on 
the other hand, is not based on a review of the claims file 
and is unsupported by rationale.  It is, in fact, largely 
conclusory.  Bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative.  See Miller v. 
West, 11 Vet. App. 345 (1998).  

In light of the foregoing, the Board finds that the veteran's 
back disability is not related to his service or his service-
connected cervical spine disability.  Based on this finding, 
the Board concludes that a back disability was not incurred 
in or aggravated by service and is not proximately due to a 
service-connected disability.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the claim must be denied.  


ORDER

Service connection for a back disability, including as 
secondary to a service-connected cervical spine disability, 
is denied.


REMAND

Additional evidentiary development is required before the 
Board can decide the veteran's claim of entitlement to an 
increased rating for a cervical spine disability.  

The veteran underwent a VA medical examination in March 2005.  
During the examination, the veteran discussed his work 
history after separation from service.  He noted that for a 
period of several years before his cervical diskectomy 
surgery he worked as a superintendent for a construction 
firm.  After the surgery, the veteran allegedly worked as a 
roofer.  The veteran related to the examiner that he was 
sometimes absent from work two days weekly due to symptoms 
related to his neck and back.  

These assertions are highly relevant to the veteran's claim 
for an increased rating, including the assignment of an 
extraschedular rating due to marked interference with 
employment.  On remand, the RO should thus elicit from the 
veteran additional employment information and inform him of 
his responsibilities regarding submitting evidence from his 
employers to support his assertions.  

This case is REMANDED for the following actions:

1.  Contact the veteran and inquire as to 
whether he is self employed or working at 
a roofing company.  Inform him that he is 
responsible for submitting verification 
of his alleged absences from work and 
details of the nature of the cervical 
spine symptoms that prevented him from 
attending work.  

2.  If the veteran's employer or any 
other source verifies the alleged 
absences, consider affording the veteran 
a VA medical examination, during which an 
examiner can provide an opinion as to 
whether the veteran's work absences are 
due to his service-connected cervical 
spine disability.  

3.  When the development requested has 
been completed, review the case on the 
basis of the additional evidence.  If the 
benefit sought is not granted, furnish 
the veteran and his representative a 
supplemental statement of the case and 
afford them a reasonable opportunity to 
respond thereto.  

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



____________________________________________
L. J. Driever
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


